        Case 3:20-cr-00459-SI       Document 23        Filed 03/17/21      Page 1 of 2




John J. Kolego, OSB No. 850570
E-mail: Johnkolego@yahoo.com
Kolego & Kraushaar, Attorneys at Law, Inc.
834 Pearl Street, Suite 101
Eugene, Oregon 97401
Office: #(541)484-1066
Fax: #(541)344-4151

Attorney for Alexandra Eutin



                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

UNITED STATES OF AMERICA,

                               Plaintiff,
                                                       Case No. 3:20-cr-00459-SI
        v.
                                                       DEFENDANT’S UNOPPOSED
                                                       MOTION TO CONTINUE
                                                       TRIAL DATE
ALEXANDRA EUTIN,

                        Defendant.
______________________________________


        COMES NOW the Defendant Alexandra Eutin, by and through her attorney,

John J. Kolego (OSB #850570), who hereby moves this Court for an order continuing the

trial for this case, currently scheduled on March 30, 2021 at 9:00 a.m. to after March 20,

2022.

        Defendant further moves for an order allowing excludable delay pursuant to 18

U.S.C. § 3161(h)(7)(A) on the grounds that the ends of justice served by granting this

continuance are outweigh the community and defendant’s interest in a speedy trial.
UNOPPOSED MOTION TO CONTINUE TRIAL
                                         JOHN J. KOLEGO
                                   KOLEGO & KRAUSHAAR
                                  ATTORNEYS AT LAW, INC.
                       834 PEARL STREET, SUITE 101, EUGENE, OREGON 97401
                            OFFICE: #541.484.1066 ~ FAX: #541.344.4151
                                   JOHNKOLEGO@YAHOO.COM
                                                                                  PAGE 1 OF 2
      Case 3:20-cr-00459-SI         Document 23         Filed 03/17/21      Page 2 of 2




Failure to grant such a continuance would deny counsel for the defendant and counsel for

the government reasonable time necessary for effective preparation, taking into account

the exercise of due diligence.

       Assistant United States Attorney Thomas S. Ratcliffe does not object and joins

me in this motion.

       The motion is supported by the attached Declaration of counsel filed herewith.



DATED: March 17, 2021.


                                                /s/ John J. Kolego
                                                John J. Kolego, OSB #850570
                                                Office: #(541) 484-1066
                                                Fax: #(541) 344-4151
                                                Johnkolego@yahoo.com
                                                Attorney for Defendant, Alexandra Eutin




UNOPPOSED MOTION TO CONTINUE TRIAL
                                          JOHN J. KOLEGO
                                    KOLEGO & KRAUSHAAR
                                   ATTORNEYS AT LAW, INC.
                        834 PEARL STREET, SUITE 101, EUGENE, OREGON 97401
                             OFFICE: #541.484.1066 ~ FAX: #541.344.4151
                                    JOHNKOLEGO@YAHOO.COM
                                                                                   PAGE 2 OF 2
